Citation Nr: 1747340	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  15-24-208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for duodenitis, gastroesophageal reflux disease (GERD), and hiatal hernia with, erosion of teeth extending into dentine and dental caries (digestive disability) from November 28, 2011.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 3, 2017.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Air Force from September 1973 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  During the pendency of this appeal, the Veteran relocated and this appeal was transferred to the RO in Columbia, South Carolina. 

In May 2016, the Veteran and his spouse testified via videoconference before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

In September 2016, the Board remanded the Veteran's appeal for an increased rating for the service-connected digestive disability so that VA treatment record could be associated with the electronic claims file and for a current VA examination.  On remand, the requested actions were completed by the AOJ with no further action necessary to comply with the Board's remand directives; therefore, the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in a July 2017 rating decision, the AOJ granted entitlement to a TDIU, effective February 3, 2017.  In an August 2017 correspondence, the Veteran appealed the effective date of the TDIU.  Entitlement to total disability evaluation based on individual unemployability is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the U.S. Court of Appeals for Veterans Claims (Court) holding in Rice, as well as the evidence of record, the Board has amended the issues on appeal to include entitlement to a total disability evaluation based on individual unemployability prior to February 3, 2017 as reflected above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's digestive disability was productive of severe impairment of health.

2.  Throughout the appeal period, the Veteran was unable to secure or maintain substantially gainful employment as a result of his service-connected digestive disability and Parkinson's disease with associated disabilities.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 60 percent, and no higher, for the service-connected duodenitis, gastroesophageal reflux disease (GERD), and hiatal hernia with, erosion of teeth extending into dentine and dental caries, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Codes 7301, 7319, 7323, 7327, 7346 (2016).

2.  Resolving reasonable doubt the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155 , 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Rating for Service-Connected Digestive Disability

The Veteran is in receipt of a 30 percent disability rating under DC 7327-7346 for the service-connected digestive disability for the entire appeal period from November 28, 2011.  See 38 C.F.R. § 4.114.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2016).  In this case, GERD is not among the listed disorder in the Rating Schedule.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).  Here, the service-connected digestive disability is rated by analogy to a hiatal hernia under DC 7346.  38 C.F.R. § 4.114.

DC 7327 provides that duodenitis is rated as irritable colon syndrome (DC 7319), peritoneal adhesions (DC 7301), or ulcerative colitis (DC 7323), depending on the predominant disability picture.  See 38 C.F.R. § 4.114, DC 7327.  Disability ratings assigned under Diagnostic Codes 7301 to 7329 (inclusive), 7331, 7342, and 7345 to 7348 (inclusive) will not be combined with each other.  Instead, a single disability rating will be assigned under the diagnostic code which reflects the veteran's predominant disability picture with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Under DC 7301, a 30 percent rating is assigned for moderately severe adhesions of peritoneum, partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A 50 percent rating is assigned for severe adhesions of peritoneum, definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage, are rated 50 percent disabling.  A note associated with DC 7301 provides that ratings for adhesions will be considered when there is a history of operative or other traumatic or infectious (intraabdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, and presence of pain.

Under DC 7319, a 30 percent rating is assigned for severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  30 percent is the highest schedular rating under this diagnostic code.

Under DC 7323, a 30 percent rating is assigned for moderately severe ulcerative colitis, with frequent exacerbations.  A 60 percent rating is assigned for severe ulcerative colitis, with numerous attacks a year and malnutrition, the health only fair during remissions.  A 100 percent rating is assigned for pronounced ulcerative colitis, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.

Under DC 7346, a 30 percent rating requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal, arm, or shoulder pain, which is productive of considerable impairment of health.  A 60 percent rating requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 
38 C.F.R. § 4.114, DC 7346.

The Veteran contends the symptoms of the service-connected digestive disability are not adequately represented by the currently assigned 30 percent disability rating.  The Board agrees, and finds that throughout the appeal period, that the Veteran's digestive disability was productive of severe impairment of health impairment and warranted the maximum scheduler rating of 60 percent disabling.

A March 1976 rating decision granted the Veteran service connection for duodenitis, evaluated at 0 percent disabling.  The Veteran did not appeal the decision.

In a September 2008 private treatment note, the Veteran reported some nausea, but denied vomiting.  The private examiner indicated the Veteran had GERD.
In a June 2010 private treatment note, the Veteran reported occasional nausea, but stated it was not bothersome.

In November 2011, the Veteran filed for an increased rating for "gastrointestinal problems" and indicated that his main problem was a stomach condition.  In an August 2012 private treatment note, the Veteran reported chronic nausea and vomiting.  The private examiner indicated the Veteran had GERD.

An April 2013 X-ray showed the Veteran had a moderate hiatal hernia.  In May 2013, the Veteran submitted a claim for a dental condition, claimed as secondary to a service connected digestive disability.

In a June 2013 letter, the Veteran indicated he needed multiple teeth extracted and had another that required a crown.  The Veteran added that he was unable to eat food within four hours of going to sleep and must use two pillows at night because of his service-connected digestive disability.

In August 2013, the Veteran underwent a series of VA examinations to determine the severity of his service connected digestive disability.  In an esophageal conditions examination, the Veteran reported persistently recurrent epigastric distress, heartburn, reflux, regurgitation, and sleep disturbances due to GERD.  The Veteran also reported nausea and vomiting four or more times a year (the maximum noted on the DBQ).

The VA examiner confirmed a diagnosis of GERD and indicated he could not resolve without speculation whether the Veteran's GERD was caused by the service-connected duodenitis.  Resolving reasonable doubt in the Veterans favor, in a September 2013 rating decision, the RO found the Veteran's GERD was associated with the already service-connected duodenitis and granted an increased rating to 30 percent.  This appeal followed.

Next, the Veteran underwent a VA dental examination in August 2013.  The VA examiner diagnosed the Veteran with erosion of teeth extending into the dentine.  The VA examiner reviewed and August 2013 radiographic image and noted well-visualized condyles with advanced caries in teeth numbers 2, 19, and 30.  The VA dentist noted that tooth number 2 was advanced and non-treatable.  The Veteran was missing teeth numbers 1, 15, 16, 17, 31, and 32.  The VA dentist found it was at least as likely as not the Veteran's erosion of teeth and loss of enamel was caused by the Veteran's service-connected digestive disability.

Next, the Veteran underwent an August 2013 VA stomach examination.  The Veteran reported recurrent hyperacidity of gastric juices that he took multiple medications for with fair results.  The Veteran again reported recurrent nausea and vomiting and that he slept with his head elevated due to chronic reflux with regurgitation into his mouth at night.  The VA examiner confirmed the Veteran's diagnosis of duodenitis.

The Board notes the Veteran also underwent August 2013 VA examinations for hypertension and COPD which VA examiners found were not attributable to the service-connected digestive disability.

In a May 2016 Travel Board Hearing, the Veteran and his spouse testified about the symptoms of the service-connected stomach disability.  The Veteran reported that without the daily use of antacids, he experienced abdominal pain, dyspepsia, acid reflux, and potentially vomiting.  He further reported that with medication he experienced daily reflux, sleep disturbances, such as waking every two hours during the night, and the loss of teeth due to acid reflux.

In January 2017, the Veteran underwent a VA esophageal examination to determine the severity of his service connected digestive disability.  The Veteran reported sleep and dental problems resulting from the digestive disability.  The VA indicated that the Veteran's symptoms were productive of severe impairment of health because of reflux, regurgitation, sleep disturbances, nausea, and vomiting.

March 2017 private dental records showed the Veteran continued to experience further erosion of his teeth.  The records show extraction of teeth numbers 14 and 18, as well as, surface composites placed on teeth numbers 5, 12, and 21.

In June 2017, the Veteran underwent a VA dental examination.  He reported a significant dental history since 2004 that included the loss of six teeth.

On examination, the Veteran had no anatomical loss or bony injury of the mandible.  The VA examiner indicated the Veteran had advanced acid erosion of the remaining teeth.  The VA examiner diagnosed the Veteran with erosion of teeth.  In a June 2017 addendum, the VA examiner that conducted the Veteran's dental examination indicated that there is well-documented relationship between GERD and dental erosion.  The VA examiner indicated that the Veteran's dental erosion was a progression of the service-connected digestive disability.

After a review of all the lay and medical evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected digestive disability more nearly approximates a disability picture productive of severe impairment of health to warrant a disability rating of 60 percent under DC 7327-7346 for the entire initial rating period from November 28, 2011.  38 C.F.R. 
§ 4.114.

The Board finds DC 7346 is the most favorable to the Veteran and most appropriate given the Veteran has a current diagnosis of hiatal hernia.  In fact, the only DC under 38 C.F.R. § 4.114 that would allow for a higher rating is DC 7323 for ulcerative colitis.  However, at no point during the appeal period has the Veteran been diagnosed with ulcerative colitis.  Nor has he had marked malnutrition, anemia, general debility or severe complications such as liver abscess.  As such, the DC for hiatal hernia is appropriate.

The Veteran has consistently reported frequent reflux, regurgitation, vomiting, sleep disturbances, and dental trauma resulting from the service-connected digestive disability.  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).  The Board notes Veteran is also a vascular surgeon with the medical knowledge to discuss symptoms with a greater understanding of their etiology.

Further, the Veteran's reported symptoms are all verified and supported by the VA medical examinations of record.  VA examiners have documented the severity and etiologies of the Veteran's frequent reflux, regurgitation, vomiting, sleep disturbances, and dental trauma and attributed them all to the service-connected digestive disability.

Based on the foregoing, a disability rating of 60 percent, the maximum scheduler rating allowable under DC 7346 for the service-connected digestive disability is warranted for the entire initial rating period from November 28, 2011. As discussed above, the weight of the lay and medical evidence shows the symptomatology required for a rating of 60 percent under the relevant diagnostic codes based on the relevant symptomatology and impairment have been demonstrated.  38 C.F.R. 
§ 4.114.

III.  TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1) (2016).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation. 
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19, Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. § 4.17(a) (2016).

The Veteran contends that he is unable to secure or maintain employment due to his service connected disabilities.  The Veteran is currently service-connected for a digestive disability, evaluated at 60 percent disabling from November 28, 2011; Parkinson's Disease with urinary incontinence, rated at 30 percent from November 28, 2011 to February 3, 2017, and 60 percent disabling thereafter; depression, rated at 30 percent; right upper extremity radiculopathy, rated at 30 percent from February 3, 2017; Loss of smell, rated at 10 percent disabling, from February 3, 2017; left upper extremity radiculopathy, rated at 10 percent disabling, from February 3, 2017; Bradykinesia with balance impairment, evaluated at 10 percent disabling, from February 3, 2017; hemorrhoids, evaluated at 0 percent disabling, from September 9, 1975; Gilbert's Disease, evaluated at 0 percent disabling, from September 9, 1975; bilateral varicocele, evaluated at 0 percent disabling, from September 9, 1975; cyst, right testicle, evaluated at 0 percent disabling, from September 9, 1975; scar, right lower abdomen, evaluated at 0 percent disabling, from September 9, 1975, scar, right cheek, evaluated at 0 percent disabling, from September 9, 1975; speech changes associated with Parkinson's, evaluated at 0 percent disabling, from February 3, 2017; erectile dysfunction, evaluated at 0 percent disabling, from February 3, 2017.  

Pertinent to the current appeal, at the date of claim, November 28, 2011, the Veteran met the scheduler criteria under 38 C.F.R. § 4.17(a) because he has a 60 percent disability rating for the service-connected digestive disability, 30 percent disability rating for Parkinson's Disease, and 30 percent disability rating for depression.  Therefore, the Veteran's combined rating was 80 percent from November 28, 2011 and the Veteran meets the schedular requirements for a TDIU rating under 38 C.F.R. § 4.16 (a).

In a June 2013 letter, the Veteran indicated he was diagnosed with the service-connected Parkinson's disease in 2003 and stopped working as a vascular surgeon in mid-2007.  As documented above, by the time the Veteran filed his claims in November 2011, the service-connected conditions were further advanced and his limitations were greater.

Private treatment notes throughout the appeal period note the Veteran's Parkinson's disease resulted in anideopathic tremor and restless leg syndrome.  As stated above, the Veteran's service-connected digestive disability resulted in frequent reflux, regurgitation, vomiting, sleep disturbances, and dental trauma resulting from the service-connected digestive disability.

During the May 2016 Board hearing, the Veteran indicated that due to the tremors from his Parkinson's he was forced to end his career as a surgeon.  The Veteran's contentions are supported by litigation materials in the claims file indicating upon being diagnosed with Parkinson's disease, the Veteran's medical privileges were revoked.  Expert testimony in the litigation materials indicated that the physical and cognitive effects of Parkinson's disease would impact vascular surgeon's ability to perform required duties.

The May 2017 VA esophageal examiner found that the Veteran's digestive disability would impact his ability to maintain substantial gainful employment in multiple ways.  The VA examiner first noted that the digestive condition affected the Veteran's sleep which decreased concentration.  The Veteran reported that the condition would cause him to vomit during surgical procedures.  The Board notes that the medical and lay evidence supports that these symptoms were present at this reported severity throughout the appeal period.

The Board finds that throughout the appeal period the Veteran was unable to work as a result of his service connected digestive disability and Parkinson's disease.
Considering the entire record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the assignment of a total disability evaluation based on individual unemployability due to service-connected disabilities.  38 C.F.R. § 4.16(a).


ORDER

Entitlement to a 60 percent rating for duodenitis, gastroesophageal reflux disease, and hiatal hernia with erosion of teeth extending into dentine and dental caries, and constipation is granted, effective November 28, 2011.

Entitlement to a TDIU is granted, effective November 28, 2011.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


